Name: Council Directive 78/144/EEC of 30 January 1978 amending for the sixth time the Council Directive of 23 October 1962 on the approximation of the laws of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: chemistry;  health;  European Union law;  foodstuff;  food technology;  consumption
 Date Published: 1978-02-15

 Avis juridique important|31978L0144Council Directive 78/144/EEC of 30 January 1978 amending for the sixth time the Council Directive of 23 October 1962 on the approximation of the laws of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption Official Journal L 044 , 15/02/1978 P. 0020 - 0022 Finnish special edition: Chapter 13 Volume 8 P. 0049 Greek special edition: Chapter 03 Volume 20 P. 0092 Swedish special edition: Chapter 13 Volume 8 P. 0049 Spanish special edition: Chapter 13 Volume 8 P. 0096 Portuguese special edition Chapter 13 Volume 8 P. 0096 COUNCIL DIRECTIVE of 30 January 1978 amending for the sixth time the Council Directive of 23 October 1962 on the approximation of the laws of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (78/144/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Council Directive of 23 October 1962 on the approximation of the laws of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (3), as last amended by Directive 76/399/EEC (4), lays down a common list of colouring matters; Whereas from a technological point of view the usefulness of titanium dioxide (E 171), iron oxides and iron hydroxides (E 172) not only for surface but also mass colouring has been demonstrated at Community level; Whereas having regard to the most recent scientific and toxicological information it is possible to authorize within the Community the use of the substances referred to above; Whereas Chapter IX (1) of Annex VII to the Act of Accession permits Denmark, Ireland and the United Kingdom, up to and including 31 December 1977, to maintain in force the provisions of their national laws permitting the use of foodstuffs of certain colouring matters and substances used for diluting and dissolving colouring matters, not appearing on the common list; Whereas riboflavin-5'-phosphate has technological advantages in certain circumstances over riboflavin (E 101), already included in Annex I to the Directive; Whereas the scientific research on certain of these substances has not yet been completed and therefore it is not possible to take a final decision on whether or not the use of Brilliant blue FCF, Brown FK, Chocolate brown HT, Red 2G, Riboflavin-5'-phosphate, and Yellow 2G, and the substances listed in the Act of Accession for diluting or dissolving colouring matters, should be authorized within the Community, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 2 of the Directive of 23 October 1962 is hereby replaced by the following: "Article 2 1. By way of derogation from Article 1, Member States may authorize the use in foodstuffs of the substances listed in Annex II. 2. Within three years following notification of this Directive, the Commission shall re-examine the derogations in paragraph 1 and shall propose any necessary amendments to the Council." Article 2 Annex I to the Directive of 23 October 1962 is amended as follows. The indents referring to E 171 and E 172 shall be transferred from Part II to Part I and inserted after E 163. Article 3 Annex II to the Directive of 23 October 1962 is replaced by the following: (1)OJ No C 6, 9.1.1978, p. 132. (2)Opinion delivered on 14 and 15 December 1977 (not yet published in the Official Journal). (3)OJ No 115, 11.11.1962, p. 2645/62. (4)OJ No L 108, 26.4.1976, p. 19. >PIC FILE= "T0012878"> Article 4 Articles 1, 2 and 3 shall take effect from 1 January 1978. Article 5 Member States shall bring into force not later than one year after notification of this Directive the laws, regulations or administrative provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. Article 6 This Directive is addressed to the Member States. Done at Brussels, 30 January 1978. For the Council The President P. DALSAGER